KELLEY, Judge,
dissenting.
Because I believe the majority embarked on an erroneous departure from sound principles of government, I respectfully dissent.
In March of 1990, the owners of 67 parcels of realty situated in the City of Harrisburg filed an equity action seeking a rollback of tax assessments from 1985 and revision of 1987.
Fundamentally, application of equity is inappropriate where there is an adequate remedy at law, where no unreasonable delay has occurred and where discretionary action is proper.
The majority affirms the trial court’s erroneous determination that application of equity is warranted under the circumstances of this case. This erroneous determination provides the Taxpayers with a sanctuary of under-assessment and correspondingly advantaged tax status.
The individual Taxpayers filed the instant equity action on March 14,1990. Essentially the complaint attacked the methodology of the tax assessments of July 1, 1985 as applied to the Taxpayers’ properties in the Shipoke and mid-town areas in the City of Harrisburg.
Each individual owner failed to exhaust his or her statutory rights to pursue grievances concerning the 1985 reassessment. As such, the adequate remedy at law was not pursued, and equity should not be invoked to provide a different remedy.
Furthermore, if equity was in fact appropriate, it still would be inapplicable in the present case. Because of Taxpayer’s excessive delay of four years and nine months, laches is clearly applicable.
Evaluation of real estate is such an inexact science that it necessitates the exercise of discretion. Judicial acceptance of the expert opinions within condemnation cases often varies by fifty percent or more.
The true test of the tax assessment is whether the requirement of uniformity has been satisfied, i.e., the similarity of assessment to similarity of characteristic of the *357property and improvements. In the present case, the record is devoid of facts indicating any widespread disparity of such. It may be possible that disparity exists; however, this record falls short of supporting such a conclusion.
I believe that the trial court erred in ordering the county-wide reappraisal. The Assessment Board and the County Commissioners have the discretion to correct errors or grievances resulting from the exercise of governmental duties. The record in the instant case is inadequate to support the conclusion that the remedy of mandatory reappraisal was justified.
Accordingly, I would reverse the trial court’s decision.